DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (JP 2006147928 A).
Regarding claim 1, Hirose discloses a light irradiation device configured to emit ultraviolet light to one surface of a band-shaped workpiece transported along a transport path, comprising:
A lamp house (10) having an opening along a passage plane on a side of the one surface of the workpiece in the transport path;
An ultraviolet lamp (20) provided in the lamp house so as to extend in a width direction of the workpiece;
A gas supplier (43, 63; paragraph 0026; Fig. 1, 4(b)) configured to supply a treatment-space gas into the lamp house; and
An exhaust space forming member (40) having an opening along a passing plane on a side of the other surface of the workpiece in the transport path; wherein

A shielding body (132a, 132b; paragraphs 0016 and 0020) for forming a gas circulation resistance bottleneck between the shielding body and each edge part of the workpiece is provided in the opening of the lamphouse (paragraphs 0014-0029; Figs. 1-4).
Regarding claim 2, Hirose discloses wherein an oxygen content concentration in the treatment-space gas is 1-5% by volume (paragraph 0027).
Regarding claim 6, Hirose discloses wherein the shielding body includes a plate-shaped frame part (132a, 132b) extending continuously with a periphery of the opening of the lamp house along a transport plane of the workpiece and having an opening with a width allowing for passage of the workpiece.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Elliott, et al (U.S. Patent 5,669,979).
Regarding claim 3, Hirose discloses the device according to claim 1, wherein a gas discharge port (42) is provided in the exhaust space forming member, but fails to 
Elliot teaches adjusting the input and exhaust gas parameters such that a gas flow is developed that is capable for entraining undesired reaction substances and removing them from the vicinity of the substrate (column 17, lines 44-48).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the exhaust amount from the gas discharge port and the supply amount of the treatment-space gas from the gas supplier such that an exhaust amount from the gas discharge port is greater than a supply amount of the treatment-space gas supplied from the gas supplier, so that reaction byproducts can be removed from the vicinity of the workpiece.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Hishinuma, et al (JP 2008-43925 A).
Regarding claims 4 and 5, Hirose discloses the device according to claim 1, but fails to teach wherein a relative humidity in the lamp house is 18-30%, or a humidifier for mixing water with the inert gas.
Hishinuma teaches that it is necessary to maintain a constant and uniform humidity of 18-30% in the lamp house in order to provide a stable reaction environment (paragraphs 0028-0039 and 0052-0055; Figs. 1-5 and 9), and thus teaches including a humidifier (50) which mixes water (41) with the inert gas (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hirose’s device with a humidifier as taught by .
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, the prior art fails to teach the shielding body including a shielding member having a base end part and a leading end part formed continuously in a crank shape and the shielding member is disposed in such a manner that the base end part is bonded to a lower surface side of the frame part of the lamp house and the leading end part protrudes so as to cover the other surface of each edge part of the workpiece in a width direction thereof, without being in contact therewith.
Regarding claim 8, the prior art fails to teach wherein the shielding member is disposed so as to cover a lower surface of each edge part of the frame part of the lamp house extending in the transport direction of the workpiece and the other surface of each edge part of the workpiece in a width direction thereof, without being in contact therewith.
Regarding claim 9, the prior art fails to teach wherein the shielding body includes a plate-shaped frame part extending continuously with a periphery of the opening of the lamp house along a parallel plane at a level position more on the side of the other surface of the workpiece than a transport plane of the workpiece, and an edge part of the frame part extending in the transport direction of the workpiece protrudes so as to 
Regarding claim 10, the prior art fails to teach wherein the shielding member is disposed so as to cover a lower surface of each edge part of the frame part of the lamp house extending in the transport direction of the workpiece and the entire other surface of the workpiece, without being in contact therewith.
Regarding claim 11, the prior art fails to teach wherein the shielding body is provided so that each edge part of the shielding body extending in the transport direction of the workpiece can change a position thereof in the width direction of the workpiece.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        25 March 2022